UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from .to . . Commission File No.2-63322 International Shipholding Corporation (Exact name of registrant as specified in its charter) Delaware 36-2989662 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 11 North Water Street, Suite 18290, Mobile, Alabama36602 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (251) 243-9100 Former name, former address and former fiscal year, if changed since last report: Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes☑No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer☐Accelerated filer☐Non-accelerated filer☑ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes☐No☑ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, $1 par value6,519,187 shares outstanding as of September 30, 2007 INTERNATIONAL SHIPHOLDING CORPORATION TABLE OF CONTENTS PART I - FINANCIALINFORMATION 3 ITEM 1 - FINANCIAL STATEMENTS 3 CONSOLIDATED CONDENSED STATEMENTS OF INCOME 3 CONSOLIDATED CONDENSED BALANCE SHEETS 4 CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS 6 NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS 7 ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OFOPERATIONS 15 ITEM 3 - QUANTITATIVE AND QUALITATIVE INFORMATION ABOUT MARKET RISK 22 ITEM 4 - CONTROLS AND PROCEDURES 23 PART II - OTHER INFORMATION 24 ITEM 6- EXHIBITS 24 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS INTERNATIONAL SHIPHOLDING CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF INCOME (All Amounts in Thousands Except Share Data) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Revenues $ 51,306 $ 51,220 $ 147,140 $ 140,124 Operating Expenses: Voyage Expenses 38,572 37,320 110,184 103,828 Vessel and Barge Depreciation 5,312 5,160 15,386 15,395 Impairment Loss - - - 8,866 Gross Voyage Profit 7,422 8,740 21,570 12,035 Administrative and General Expenses 4,108 3,852 13,311 11,969 Loss (Gain) on Sale of Other Assets - (82 ) (10 ) (103 ) Operating Income 3,314 4,970 8,269 169 Interest and Other: Interest Expense 2,692 2,696 7,857 8,373 (Gain)Loss on Sale of Investment (2 ) 8 (352 ) (460 ) Investment Income (1,143 ) (300 ) (2,354 ) (1,047 ) Loss on Early Extinguishment of Debt - 124 - 213 1,547 2,528 5,151 7,079 Income (Loss) from Continuing Operations Before (Benefit) Provision for Income Taxes and Equity in Net Income of Unconsolidated Entities 1,767 2,442 3,118 (6,910 ) (Benefit) Provision for Income Taxes: Current - 35 - 105 Deferred (175 ) (61 ) (1,074 ) (4,361 ) State - - (4 ) 2 (175 ) (26 ) (1,078 ) (4,254 ) Equity in Net Income of Unconsolidated Entities (Net of Applicable Taxes) 1,491 1,317 4,107 3,830 Income from Continuing Operations 3,433 3,785 8,303 1,174 Gain (Loss) from Discontinued Liner Service Loss before benefit for income taxes (1,266 ) (4,727 ) (3,376 ) (6,513 ) Gain on Sale of Liner Assets 155 11 9,097 39 Provision for Income taxes 5 5 14 14 Net Gain (Loss) from Discontinued Liner Service (1,116 ) (4,721 ) 5,707 (6,488 ) Net Income (Loss) $ 2,317 $ (936 ) $ 14,010 $ (5,314 ) Preferred Stock Dividends 600 600 1,800 1,800 Net Income (Loss) Available to Common Stockholders $ 1,717 $ (1,536 ) $ 12,210 $ (7,114 ) Basic and Diluted Earnings Per Common Share: Net Income (Loss) Available to Common Stockholders - Basic Continuing Operations $ 0.43 $ 0.52 $ 1.03 $ (0.10 ) Discontinued Operations (0.17 ) (0.77 ) 0.90 (1.06 ) $ 0.26 $ (0.25 ) $ 1.93 $ (1.16 ) Net Income (Loss) Available to Common Stockholders - Diluted Continuing Operations $ 0.40 $ 0.47 $ 1.00 $ (0.10 ) Discontinued Operations (0.13 ) (0.58 ) 0.69 (1.06 ) $ 0.27 $ (0.11 ) $ 1.69 $ (1.16 ) Weighted Average Shares of Common Stock Outstanding: Basic 6,518,412 6,119,187 6,306,647 6,114,974 Diluted 8,518,412 8,119,187 8,319,000 6,114,974 The accompanying notes are an integral part of these statements. 3 Table of Contents INTERNATIONAL SHIPHOLDING CORPORATION CONSOLIDATED CONDENSED BALANCE SHEETS (All Amounts in Thousands Except Share Data) (Unaudited) September 30, December 31, ASSETS 2007 2006 Current Assets: Cash and Cash Equivalents $ 56,374 $ 44,273 Marketable Securities 5,697 6,545 Accounts Receivable, Net of Allowance for Doubtful Accounts of $167 and $216 in 2007 and 2006, respectively: Traffic 6,165 13,348 Agents' 1,847 3,948 Other 11,127 8,889 Federal Income Taxes Receivable - 322 Deferred Income Tax - 67 Net Investment in Direct Financing Leases 7,293 4,400 Other Current Assets 4,693 2,798 Material and Supplies Inventory, at Lower of Cost or Market 3,178 3,508 Assets Held for Disposal 6,911 681 Total Current Assets 103,285 88,779 Investment in Unconsolidated Entities 14,900 12,409 Net Investment in Direct Financing Leases 107,758 70,497 Vessels, Property, and Other Equipment, at Cost: Vessels and Barges 387,078 376,802 Leasehold Improvements 30,217 20,054 Other Equipment 2,078 2,077 Furniture and Equipment 5,797 3,037 425,170 401,970 Less -Accumulated Depreciation (190,738 ) (175,033 ) 234,432 226,937 Other Assets: Deferred Charges, Net of Accumulated Amortization of $13,306 and $11,114 in 2007 and 2006, respectively 13,603 14,577 Acquired Contract Costs, Net of Accumulated Amortization of $26,887 and $25,796 in 2007 and 2006, respectively 3,638 4,729 Due from Related Parties 3,995 4,015 Other 6,985 6,099 28,221 29,420 $ 488,596 $ 428,042 The accompanying notes are an integral part of these statements. 4 Table of Contents INTERNATIONAL SHIPHOLDING CORPORATION CONSOLIDATED CONDENSED BALANCE SHEETS (All Amounts in Thousands Except Share Data) (Unaudited) September 30, December 31, 2007 2006 LIABILITIES AND STOCKHOLDERS' INVESTMENT Current Liabilities: Current Maturities of Long-Term Debt $ 51,619 $ 50,250 Accounts Payable and Accrued Liabilities 29,035 34,418 Total Current Liabilities 80,654 84,668 Billings in Excess of Income Earned and Expenses Incurred 2,785 700 Long-Term Debt, Less Current Maturities 132,425 98,984 Other Long-Term Liabilities: Deferred Income Taxes 10,625 11,837 Lease Incentive Obligation 14,149 17,890 Other 38,959 22,673 63,733 52,400 Commitments and Contingent Liabilities Convertible Exchangeable Preferred Stock 37,554 37,554 Stockholders' Investment: Common Stock 7,193 6,793 Additional Paid-In Capital 60,177 54,927 Retained Earnings 114,202 101,992 Treasury Stock (8,704 ) (8,704 ) Accumulated Other Comprehensive Loss (1,423 ) (1,272 ) 171,445 153,736 $ 488,596 $ 428,042 The accompanying notes are an integral part of these statements. 5 Table of Contents INTERNATIONAL SHIPHOLDING CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (All Amounts in Thousands) (Unaudited) Nine Months Ended September 30, 2007 2006 Cash Flows from Operating Activities: Net Income (Loss) $ 14,010 $ (5,314 ) Adjustments to Reconcile Net Income (Loss) to Net Cash Provided by Operating Activities: Depreciation 17,963 18,109 Amortization of Deferred Charges and Other Assets 7,085 5,811 Benefit for Deferred Federal Income Taxes (1,074 ) (4,347 ) Impairment Loss - 8,866 Equity in Net Income of Unconsolidated Entities (4,107 ) (3,830 ) Distributions from Unconsolidated Entities 2,400 1,450 Proceeds from Lease Incentive Obligations - 2,779 Gain on Sale of Assets (10,495 ) (142 ) Loss on Early Extinguishment of Debt - 213 Gain on Sale of Investments (352 ) (460 ) Deferred Drydocking Charges (5,181 ) (7,144 ) Changes in: Accounts Receivable 6,396 (4,051 ) Inventories and Other Current Assets (1,577 ) (590 ) Other Assets (1,258 ) (458 ) Accounts Payable and Accrued Liabilities (4,050 ) (8,429 ) Federal Income Taxes Payable - (311 ) Billings in Excess of Income Earned and Expenses Incurred 2,085 2,059 Other Long-Term Liabilities (694 ) 3,432 Net Cash Provided by Operating Activities 21,151 7,643 Cash Flows from Investing Activities: Principal payments received under Direct Financing Leases 3,370 2,561 Capital Improvements to Vessels, Leasehold Improvements, and Other Assets (55,502 ) (14,290 ) Proceeds from Sale of Assets 47,305 387 Purchase of and Proceeds from Short Term Investments 1,299 552 Investment in Unconsolidated Entities (74 ) (716 ) Return of Capital of Unconsolidated Entity - 2,480 Decrease in Restricted Cash Account - 6,341 Decrease (Increase) in Related Party Note Receivables 20 (702 ) Net Cash Used by Investing Activities (3,582 ) (3,387 ) Cash Flows from Financing Activities: Proceeds from Issuance of Common Stock 5,650 465 Proceeds from Issuance of Debt - 5,000 Repayment of Debt (8,714 ) (19,626 ) Additions to Deferred Financing Charges (596 ) (173 ) Preferred Stock Dividends Paid (1,800 ) (1,800 ) Reimbursements for Leasehold Improvements - 2,613 Other Financing Activities (8 ) (155 ) Net CashUsed by Financing Activities (5,468 ) (13,676 ) Net Increase (Decrease) in Cash and Cash Equivalents 12,101 (9,420 ) Cash and Cash Equivalents at Beginning of Period 44,273 16,178 Cash and Cash Equivalents at End of Period $ 56,374 $ 6,758 The accompanying notes are an integral part of these statements. 6 Table of Contents NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (Unaudited) Note 1.Basis of Preparation We have prepared the accompanying unaudited interim financial statements pursuant to the rules and regulations of the Securities and Exchange Commission, and we have omitted certain information and footnote disclosures required by generally accepted accounting principles for complete financial statements.The condensed consolidated balance sheet as of December 31, 2006 has been derived from the audited financial statements at that date.We suggest that you read these interim statements in conjunction with the financial statements and notes thereto included in our annual report on Form 10-K for the year ended December 31, 2006.We have made certain reclassifications to prior period financial information in order to conform to current year presentations. The foregoing 2007 interim results are not necessarily indicative of the results of operations for the full year 2007.Management believes that all adjustments necessary, consisting only of normal recurring adjustments, for a fair presentation of the information shown have been made. In the third quarter of 2007, we began recording all incentive payments from the State of Alabama in connection with our corporate relocation as reductions of our administrative and general (“A&G”) expenses.Previously in 2007 we had recorded these incentive payments as revenues, thus our consolidated statements of operations for the nine months ended September 30, 2007 include a reclassification of $1.8 million of incentive payments from revenue to a reduction in our A&G expenses.As a result of this reclassification,investors will be unable to reconcile our results to the nine months ended for revenues and A&G expenses by adding the three months ended September 30, 2007 to previously reported six month ended revenues and A&G balances.The reclassification had no impact on the operating income and net income of any of the periods herein reported. Our policy is to consolidate all subsidiaries in which we hold a greater than 50% voting interest and to use the equity method to account for investments in entities in which we hold a 20% to 50% voting interest.We use the cost method to account for investments in entities in which we hold less than 20% voting interest and in which we cannot exercise significant influence over operating and financial activities. Our voyage expenses are estimated at the beginning of the voyages based on historical actual costs or from industry sources familiar with those types of charges. As the voyage progresses, these estimated costs are revised with actual charges and timely adjustments are made. The expenses are ratably expensed over the voyage based on the number of days in progress at the end of the period. Our Liner Service voyages are typically 30-60 days and at the end of the third quarter of 2007, we had one voyage in progress. Our Rail-Ferry Service voyages are typically 8-10 days in length and at the end of the third quarter of 2007, we had one voyage in progress.We believe there is no material difference in 2007 between recording expenses ratably over the voyage versus recording expenses as incurred. We have eliminated all significant intercompany accounts and transactions. 7 Table of Contents Note 2.Employee Benefit Plans The following table provides the components of net periodic benefit cost for our pension plan: (All Amounts in Thousands) Three Months Ended September 30, Nine Months Ended September 30, Components of net periodic benefit cost: 2007 2006 2007 2006 Service cost $ 152 $ 169 $ 464 $ 507 Interest cost 340 328 1,006 983 Expected return on plan assets (435 ) (384 ) (1,283 ) (1,150 ) Amortization of net actuarial loss 7 44 7 118 Special Termination Benefits 20 - 20 - Net periodic benefit cost $ 84 $ 157 $ 214 $ 458 The following table provides the components of net periodic benefit cost for our postretirement benefits plan: (All Amounts in Thousands) Three Months Ended September 30, Nine Months Ended September 30, Components of net periodic benefit cost: 2007 2006 2007 2006 Service cost $ (2 ) $ 32 $ 28 $ 63 Interest cost 107 143 331 398 Amortization of prior service cost (3 ) (6 ) (11 ) (16 ) Amortization of net actuarial loss - 36 - 60 Curtailment (38 ) - (38 ) - Net periodic benefit cost $ 64 $ 205 $ 310 $ 505 As of September 30, 2007, we expect to contribute approximately $600,000 to our pension plan in 2007, and we do not expect to make a contribution to our postretirement benefits plan. The adjustment to initially apply SFAS No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans—an amendment of FASB Statements No. 87, 88, 106 and 132(R)” was incorrectly included as part of the accumulated other comprehensive loss classification in the stockholders investment section of the balance sheet.This presentation will be corrected in our 2007 annual financial statements by separating the impact of adopting this FASB statement within the stockholders investment section. Note 3.Operating Segments As a result of our recent decision to discontinue the company’s LASH Liner services by the end of 2007, the LASH Liner service segment is now incorporated in the discontinued operations results.Our three remaining operating segments, Time Charter Contracts, Contracts of Affreightment (“COA”), and Rail-Ferry Service, are identified primarily by the characteristics of the contracts and terms under which our vessels are operated.We report in the Other category results of several of our subsidiaries that provide ship charter brokerage and agency services.We manage each reportable segment separately, as each requires different resources depending on the nature of the contract or terms under which each vessel within the segment operates. We allocate interest expense to the segments based on the net book values of the vessels within each segment.Due to the sale of the Molten Sulphur Carrier in the third quarter of 2007, interest expense was reallocated to the remaining segments, reflecting significant variances when comparing 2007 to prior year. We do not allocate administrative and general expenses, investment income, gain on sale of investment, gain or loss on early extinguishment of debt, equity in net income of unconsolidated entities, or income taxes to our segments.Intersegment revenues are based on market prices and include revenues earned by our subsidiaries that provide specialized services to the operating segments. 8 Table of Contents The following table presents information about segment profit and loss for the three months ended September 30, 2007 and 2006: Time Charter Rail-Ferry (All Amounts in Thousands) Contracts COA Service Other Total 2007 Revenues from External Customers 39,912 4,322 6,752 320 51,306 Intersegment Revenues (Eliminated) - - - 3,602 3,602 Intersegment Expenses (Eliminated) (3,602 ) (3,602 ) Voyage Expenses and Operating Costs 30,895 2,595 5,016 66 38,572 Vessel and Barge Depreciation 3,680 405 1,227 - 5,312 Gross Voyage Profit 5,337 1,322 509 254 7,422 Interest Expense (Income) 2,410 64 224 (6 ) 2,692 Segment Profit 2,927 1,258 285 260 4,730 2006 Revenues from External Customers 41,719 3,905 5,004 592 51,220 Intersegment Revenues (Eliminated) - - - 3,338 3,338 Intersegment Expenses (Eliminated) - - - (3,338 ) (3,338 ) Voyage Expenses and Operating Costs 29,238 2,342 5,071 669 37,320 Vessel and Barge Depreciation 3,571 604 857 128 5,160 Gross Voyage Profit (Loss) 8,910 959 (924 ) (205 ) 8,740 Interest Expense 1,717 380 588 11 2,696 Gain on Sale of Other Assets - - - 82 82 Segment Profit (Loss) 7,192 579 (1,512 ) (134 ) 6,126 The following table presents information about segment profit and loss for the nine months ended September 30, 2007 and 2006: Time Charter Freeport/Rail- (All Amounts in Thousands) Contracts COA Ferry Service Other Total 2007 Revenues from External Customers 119,466 12,839 13,323 1,512 147,140 Intersegment Revenues (Eliminated) - - - 10,345 10,345 Intersegment Expenses (Eliminated) - - - (10,345 ) (10,345 ) Voyage Expenses and Operating Costs 89,112 8,036 12,070 966 110,184 Vessel and Barge Depreciation 10,823 1,613 2,947 3 15,386 Gross Voyage Profit (Loss) 19,531 3,190 (1,694 ) 543 21,570 Interest Expense 5,905 692 1,206 54 7,857 Gain on Sale of Other Assets - - - 10 10 Segment Profit (Loss) 13,626 2,498 (2,900 ) 499 13,723 2006 Revenues from External Customers 111,800 12,293 14,199 1,832 140,124 Intersegment Revenues (Eliminated) - - - 9,642 9,642 Intersegment Expenses (Eliminated) - - - (9,642 ) (9,642 ) Voyage Expenses and Operating Costs 81,839 7,058 14,202 729 103,828 Vessel and Barge Depreciation 10,236 1,813 2,957 389 15,395 Impairment Loss - - (8,866 ) - (8,866 ) Gross Voyage Profit (Loss) 19,725 3,422 (11,826 ) 714 12,035 Interest Expense 5,692 1,044 1,603 34 8,373 Gain on Sale of Other Assets - - - 103 103 SegmentProfit (Loss) 14,032 2,378 (13,429 ) 783 3,765 9 Table of Contents Following is a reconciliation of the totals reported for the operating segments to the applicable line items in the consolidated financial statements: (All Amounts in Thousands) Three Months Ended September30, Nine Months Ended September 30, Profit or Loss: 2007 2006 2007 2006 Total Profit for Reportable Segments $ 4,730 $ 6,126 $ 13,723 $ 3,765 Unallocated Amounts: Administrative and General Expenses (4,108 ) (3,852 ) (13,311 ) (11,969 ) Gain (Loss) on Sale of Investment 2 (8 ) 352 460 Investment Income 1,143 300 2,354 1,047 Loss on Early Extinguishment of Debt - (124 ) - (213 ) Income (Loss) Before (Benefit) Provision for Income Taxes and Equity in Net Income of Unconsolidated Entities $ 1,767 $ 2,442 $ 3,118 $ (6,910 ) Note 4.Unconsolidated Entities Bulk Carriers We have a 50% interest in Dry Bulk Cape Holding Inc. (“Dry Bulk”), which owns two Cape-Size Bulk Carriers and two Panamax-Size Bulk Carriers.We account for this investment under the equity method and our share of earnings or losses is reported in our consolidated statements of income net of taxes and any other adjustments required under generally accepted accounting principles.Our portion of the earnings of this investment was $1.5 million and $1.1 million for the three months ended September 30, 2007 and 2006, respectively.For the nine months ended September 30, 2007 and 2006, our portion of the earnings of this investment was $4.2 million, which includes a $300,000 positive adjustment in earnings from the fourth quarter of 2006, and $3.3 million, respectively.The Tax Increase Prevention and Reconciliation Act of 2005 was signed into law in May of 2006.One of the provisions of this law allows us to treat earnings from our share of the Dry Bulk investment as shipping income for tax purposes for a three-year period beginning January 1, 2006.This treatment allows us to utilize our existing foreign deferred tax valuation allowance and offset the tax liability associated with our earnings from these investments.In 2006, we used a valuation allowance to offset the provisions on our foreign earnings.This allowance was fully utilized in March 2007, at which timewe formally adopted a plan toindefinitely re-invest foreign earnings.Accordingly, we have not recorded a tax provision on 2007 earnings. We received a cash distribution of $2.4 million and $800,000 in the first nine months of 2007 and 2006, respectively. The unaudited condensed results of operations of Dry Bulk are summarized below: Three Months Ended September 30, Nine Months Ended September 30, (Amounts in Thousands) 2007 2006 2007 2006 Operating Revenues $ 7,730 $ 6,349 $ 21,826 $ 18,519 Operating Income $ 4,605 $ 3,502 $ 12,582 $ 10,098 Net Income $ 3,019 $ 1,829 $ 7,748 $ 5,308 10 Table of Contents Note 5.Earnings Per Share Basic earnings per share were computed based on the weighted average number of common shares issued and outstanding during the relevant periods.Diluted earnings per share also considers dilutive potential common shares, including stock options using the treasury stock method and convertible preferred stock (antidilutive for the nine months ended September 30, 2006) using the if-converted method. Stock options that were considered antidilutive because the exercise price of the option exceeded the average price of our common stock totaled 400,000 shares in the three months ended September 30, 2006.Stock options totaling 400,000andthe 2,000,000 shares of common stock that are potentially issuable from conversion of our preferred stock were antidilutive for the nine months ended September 30, 2006 because we had a net loss available to common stockholders from continuing operations for this period. The calculation of basic and diluted earnings per share is as follows (in thousands except share amounts): Three Months EndedSeptember 30, Nine Months Ended September 30, 2007 2006 2007 2006 Numerator Net Income (Loss) Available to CommonStockholders – Basic Continuing * $ 2,833 $ 3,185 $ 6,503 $ (626 ) Discontinued (1,116 ) (4,721 ) 5,707 (6,488 ) $ 1,717 $ (1,536 ) $ 12,210 $ (7,114 ) Net Income (Loss) - Diluted Continuing $ 3,433 $ 3,785 $ 8,303 $ 1,174 Discontinued (1,116 ) (4,721 ) 5,707 (6,488 ) $ 2,317 $ (936 ) $ 14,010 $ (5,314 ) Denominator Weighted Avg Share of Common StockOutstanding: Basic 6,518,412 6,119,187 6,306,647 6,114,974 Plus: Effect of dilutive stock options 0 0 12,353 0 Effect of dilutive convertible shares from preferred stock 2,000,000 2,000,000 2,000,000 0 Diluted 8,518,412 8,119,187 8,319,000 6,114,974 Basic and Diluted Earnings Per Common Share Net Income (Loss) Available to Common Stockholders - Basic Continuing Operations $ 0.43 $ 0.52 $ 1.03 $ (0.10 ) Discontinued Operations (0.17 ) (0.77 ) 0.90 (1.06 ) $ 0.26 $ (0.25 ) $ 1.93 $ (1.16 ) Net Income (Loss) Available to Common Stockholders - Diluted Continuing Operations $ 0.40 $ 0.47 $ 1.00 $ (0.10 ) Discontinued Operations (0.13 ) (0.58 ) .69 (1.06 ) $ 0.27 $ (0.11 ) $ 1.69 $ (1.16 ) * Income (Loss) from Continuing Operations less Preferred Stock Dividends 11 Table of Contents Note 6. Comprehensive Income The following table summarizes components of comprehensive income (loss) for the three months ended September30, 2007 and 2006: Three Months Ended September 30, (Amounts in Thousands) 2007 2006 Net Income (Loss) $ 2,317 $ (936 ) Other Comprehensive Income (Loss): Recognition of Unrealized Holding Gain on Marketable Securities, Net of Deferred Taxes of $29 - 55 Unrealized Holding Loss on Marketable Securities, Net of Deferred Taxes of $145 and $5, Respectively 270 9 Net Change in Fair Value of Derivatives, Net of Deferred Taxes of ($64) and ($113), Respectively (566 ) (1,098 ) Total Comprehensive Income (Loss) $ 2,021 $ (1,970 ) The following table summarizes components of comprehensive income (loss)for the nine months ended September30, 2007 and 2006: Nine Months Ended September 30, (Amounts in Thousands) 2007 2006 Net Income (Loss) $ 14,010 $ (5,314 ) Other Comprehensive Income (Loss): Recognition of Unrealized Holding Gain on Marketable Securities, Net of Deferred Taxes of ($48) and ($111), respectively (89 ) (206 ) Unrealized Holding (Loss) Gain on Marketable Securities, Net of Deferred Taxes of ($9) and $48, Respectively (16 ) 90 Net Change in Fair Value of Derivatives, Net of Deferred Taxes of ($55) and $43, Respectively (211 ) 327 Total Comprehensive Income (Loss) $ 13,694 $ (5,103 ) Note 7. Income Taxes We recorded a benefit for federal income taxes of $1.1 million on $3.1 million of income from continuing operations before income from unconsolidated entities in the first nine months of 2007, reflecting tax losses on operations taxed at the U.S. corporate statutory rate.For the first nine months of 2006, our benefit was $4.4 million on our $6.9 million loss from continuing operations before income from unconsolidated entities.Our 2007 tax benefit decreased from the comparable prior year primarily as a result of an $8.9 million impairment loss in the second quarter of 2006 on our investment in the
